Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Allowable Subject Matter
Claims 7 and 13-15 are object for depending upon a rejected independent claim but would be allowable if rewritten as independent claims which incorporate the subject matter of the independent claim and any intervening claims, and revised to overcome the rejections under 35 USC 112(b) below. 

Regarding claims 7 and 13-15 the available prior art fails to make obvious the gradual increasing or decreasing of a beam diameter (see Fig. 7a) or the tapering of a lattice pore (see Fig. 7b) as it relates to the creation of a gas-permable lattice and an outer solid region as recited in claim 1. 

Claim Objections
Claim 8 is objected to because of the following informalities:  it recites “shaping scanning.” Presumably scanning should be deleted. 



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, including claims 2-15 by implication, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “an outer frame region which is connected to a gas- permeable lattice region and outsides of the region and is disposed around the entire periphery of the region.” It is unclear whether “the region” refers to the “outer frame region” or the “gas-permeable lattice region.” For the purposes of this office action it will be assumed that it is “the gas-permeable lattice region.” Further, “outsides” will be assumed to be a misspelling of “outside.” 

Claim 2 recites “center locations.” It is unclear from the claim as well as the specification what a “center location” is. For the purposes of this office action this limitation will be assumed that the center location refers to a symmetry of the polygonal or curved shape. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhns et al. (US 20190299290 A1, hereinafter “Kuhns”) in view of Okamoto et al. (US 20150273728 A1, hereinafter “Okamoto”).

Regarding claim 1, Kuhns teaches A method for producing a three- dimensional shaped product (see Fig. 8e) comprising the steps of:  
establishing layering based on sequential repetition of steps of molding a powder layer by: 
dispersion of powder (powder source 30, see Fig. 1), 
sliding a [roller] (roller 60, see Fig. 1) over the dispersed powder and 
sintering (energy source 20, see Fig. 1) the powder layer using a laser beam or an electron beam, 
targeting the sintering for each powder layer to:
 an outer frame region (see Fig. 8e showing an outer frame region enclosing a gas permeable lattice) which is connected to a gas-permeable lattice region (see Fig. 8e showing an outer frame region enclosing a gas permeable lattice) and outsides of the region and is disposed around the entire periphery (see Fig. 8e showing an outer frame region enclosing a gas permeable lattice) of the region, and 
molding, for each of the powder layers targeted for the lattice region, a sintered layer along one side direction (see Figs. 7b-7c; 0059 teaches a repeating grid pattern rotated by 90 degrees) by parallel scanning of the laser beam or the electron beam having a predetermined spot diameter (the laser beam inherently has a spot diameter) several times in the one side direction 
thereafter molding a sintered layer in another side direction (see Figs. 7b-7c; 0059 teaches a repeating grid pattern rotated by 90 degrees) again by parallel scanning of the laser beam or the electron beam having the predetermined spot diameter (the laser beam inherently has a spot diameter)  several times at the predetermined interval (intervals 215a, 215b, 215c in fig. 7c for example) with mutually facing outer frame regions bonded (see Fig. 8e showing bonding to the outer frame region), in the another side direction that crosses (compare Figs. 7b and 7c; 0061) with the one side direction within each of the same powder layers, such that: 
the sintered layer along the one side direction and the sintered layer along the another side direction are crossing (compare Figs. 7b and 7c; 0061; see Fig. 7e; 0010), and 
the sintered layer along one side and the sintered layer along another side are bonded in a superimposed (compare Figs. 7b and 7c showing layerwise buildup; 0061; see Fig. 7e; 0010) state in a crossed region, 
carrying out sintering on only (compare Figs. 7b and 7c showing sintering only in one side direction first followed by sintering in the other side direction; 0059 teaches a repeating grid pattern at 90 degrees from one another) one side or only on the another side in a non-crossed region, 
molding, while in the outer frame regions, a continuous sintered layer (see fig. 8e showing a border surrounding the lattice that is a continuously sintered layer with no porosity) by scanning the laser beam or the electron beam having the predetermined spot diameter (the laser has an inherent spot diameter) over the entire periphery that is surrounded by an inner line 

	Kuhns fails to teach sliding a squeegee over a material in a powder bed fusion additive manufacturing process. 
	In the same field of endeavor Okamoto teaches that a squeegee or a roller may be used to distribute build material on a platform (0058). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kuhns and Okamoto as it has been held that substitution of parts with predictable results is prima facie obvious. See MPEP 2143. Okamoto teaches that rollers and squeegees are equally substitutable. 

Regarding claim 2, Kuhns teaches wherein for the shape of the outer frame region, the inner line and the outer line have identical center locations (in Fig. 8e the inner line and outer line both have a radius from the center of the circle, a center location; compare Fig. 8e and applicant’s figure 4c ), and further comprising the step of employing either a regular polygonal shape or a curved shape (Fig. 8e shows a curved shape) in a mutually similar relationship.  

Regarding claim 3, Kuhns teaches separating the outer frame regions are by a predetermined width (the border in 8e has an inherent width) and which are divided by parallel lines selected in specific directions, and scanning the laser beam or the electron beam in a direction perpendicular (0059 teaches perpendicular scanning; see Figs. 7b-7c) to a parallel 

Regarding claim 4, Kuhns teaches the method for producing a three- dimensional shaped product according to Claim 3, wherein the parallel lines are in the direction of a specific side of a regular polygonal shape (see Figs. 7e and 7f showing the printing of the lattice in a square polygonal shape).
  
Regarding claim 5, Kuhns teaches the method for producing a three- dimensional shaped product according to Claim 3, wherein the parallel lines are in a direction forming a maximum distance (Fig. 8e shows the lines stretching the entire distance of the circle) in the region surrounded by the inner line and the outer line forming a regular polygonal shape or a curved shape (see Fig. 8e showing a curved shape), for a predetermined width.  

Regarding claim 6, Kuhns teaches further comprising the step of scanning, at an early stage, a later stage or an intermediate stage (this encompasses all stages of additive manufacturing) of molding for the sintered layer in the lattice region, the laser beam or the electron beam along a trajectory where the inner line and the outer line forming a regular polygonal shape or a curved shape (see Fig. 8e showing the curved shape that is produced) are in a similar relationship (Fig. 8e shows the inside and outside of the border parallel each other) .  

Regarding claim 8, Kuhns teaches shaping in the lattice region along the one side direction and the another side direction is one of: a straight linear form (see fig. 7e and 0059), a 

Regarding claim 9, Kuhns teaches based on straight lines connecting both ends of each of the lines where scanning is carried out in the lattice region along the one side direction and the another side direction, setting the mutually crossing angle to be in a range between 45 to 90° (0059 teaches 90 degrees).  

Regarding claim 10, Kuhns teaches the production of a square lattice (see Fig. 7e), but Kuhns fails to teach a spreader that distributed material either in one direction or another direction. 
Okamoto teaches that powder may be spread perpendicular to a square building surface (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kuhns and Okamoto. Kuhns teaches that the overarching goal of the spreader is to spread build material to create an even layer of material (0038), thus it would have been obvious to employ the spreader in the direction of the lattice as that would most effectively fill the square, porous holes in the lattice with powder. 

Regarding claim 11, Kuhns fails to teach setting the sliding direction of the squeegee to be diagonal with both the one side direction and the another side direction.  
. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhns in view of Okamo and further in view of Yamada et al. (US 20200269345 A1, hereinafter “Yamada”). 
Kuhns teaches sandwiching powder (0061 teaches that unsintered powder may be sandwiched in the layers) of the powder layer  by mutually adjacent sintered layers molded by sintering with scanning in the lattice region along the one side direction and
Kuhns fails to teach when the powder dispersed by sliding of the squeegee in the direction crossing a scanning direction is not sufficient for molding of the powder layer, then newly dispersing powder with sliding of the squeegee along that direction to supplement deficient powder at an earlier stage than sintering by scanning in the scanning direction on the another side.
In the same field of endeavor Yamada teaches that when powder delivery is not sufficient the powder supply mechanism is operated again in order to fill regions that were not filled with the first distribution of powder (0074-0075). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yamada and Kuhns. Yamada teaches that its process may allow the smooth manufacturing of an article and reduced scattering as a result of an even layer of build material (0004-0005). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748